Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I in the reply filed on 1/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Drawings
The drawings are objected to because:
Figure 4 appears to show the door leaf 14 closed while the driving arm 24 is partially open, i.e. the leaf and arm are at different angles.  While the drawings do not have to be to scale, they should clearly represent the invention and it does not appear that in the door closed position the arm would be angled outward.  If the door leaf is open in figure 4 and is simply not showing up clearly, examiner suggests adding in more of frame 12 such as the back corner of the left jamb as well as the addition of the right jamb to more easily show the open angle of the door leaf 14 relative to the frame 12.
The graph in figure 5 includes no units for the axes, i.e. degrees and reduction units (see also below 112s regarding reduction).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The reduction is only briefly explained in the disclosure and most refers to what is shown in figure 5 as the reduction relative to the door angle.  It is unclear what the reduction is, i.e. what is causing the reduction and what the values represent.  Normally reduction is associated with a gear unit where the gear unit reduces the speed output of a motor or the like and thereby increases the torque; this type of gear reduction is typically referred to as a ratio, the gear ration, not a single numerical value.  In the present application there is no gear unit.  The disclosure only mentions the term gear once in page 2 and that recitation appears to imply the positioning of the door operator acts as a gearing and reduces the speed of the motor based on the position of the operator relative to the pivot axis, however, the statement is very brief and it is not clear that the position of the operator is what is causing the reduction.  The issue is further clouded by the fact reduction is also used on pages 1 and 7 of the disclosure to refer to reduction in size or reduction in complexity to it is not clear that the assumed reduction in speed and thereby increase in torque that is associated with gearing is what reduction refers to in figure 5 and claims 7 and 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1includes the limitation “said one rotationally driven end” in line 5.  There is insufficient antecedent basis for this limitation.  While the descriptors used to refer to a term (one and rotationally driven in the present case) do not have to remain the same throughout the claims if it is clear what is referred to (e.g. one rotationally driven end may later be the driven end), the descriptors must all be present in the first recitation.  The term driven is initially used  to describe what is occurring, i.e. the end is being rotationally driven by the operator, not to describe the end itself.  Either the initial recitation must be “one rotationally driven end” or the later recitation should simply be “the one end”.
Claim 1includes the limitation “the pivot point “ in line 5.  There is insufficient antecedent basis for this limitation.  As it is unclear what has the pivot point.
Claim 1 includes the limitation “said driving arm (24) is slidably connected to the guiding member (22) at a fixed position in relation to the door leaf” in lines 5-6.  It is unclear how something can be slidably connected at a fixed point, sliding requires movement and the sliding movement of the arm causes movement of the door leaf and guiding member.  Since both leaf and member are moving, it is difficult to define the position as fixed even using the relative to the door leaf terminology.  As the guiding member is already recited as fixed, examiner would suggest claiming structure defining the guiding member as a pin or the like to clarify the distinction between an arm sliding in a track and the arm sliding along a pin.
Claim 4 includes the limitation “a longitudinal displacement of the guiding member (22) relative to the driven end of the driving arm” in lines 2-3.  As with claim 1, the relationship between the relatively fixed guiding member and the arm is difficult to define.  As the guiding member is fixed to the door leaf but moves along the arm, examiner suggests the movement be defined as along the arm such as “longitudinal displacement of the guiding member along the driving arm”.
Claims 7 and 9 include limitations directed to the reduction between the operator and the door leaf.  As detailed in the above 112(a) rejection, it is unclear what the reduction is or what structure is causing it and as such it is difficult to determine the metes and bounds of the claim.  Claims will be interpreted as best understood as the reduction being caused by the location of the door operator.
Claim 10 includes the limitation “a door operator” in line 1.  As claim 10 depends from claim 1, which already recites a door operator, it is unclear if this is a second door operator or the same one as in claim 1.  Examiner notes independent claims in dependent form such as claim 10 where the claim is switching from the subcombination (door driving mechanism of claim 1) to the combination (door operating system of claim 10) should retain all the antecedents of the independent claim (claim 1) and the combination claim (claim 10) is still dependent on the subcombination claim.
A similar issue occurs with the door leaf and the door driving mechanism in claim 10.
Claim 11 includes the limitation “the pivot axis” in line 2.  There is insufficient antecedent basis for this limitation.

Dependent claims are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3918991 to Hamacher (hereinafter Hamacher).
Regarding claim 1, the  door driving mechanism is shown in Hamacher in figures 1 and 2 with a guiding member (9) fixedly arranged to the door leaf (1); and a driving arm (11) at one end (end connected to shaft 12) being rotationally driven by the door operator (13) directly at said one rotationally driven end being the pivot point, wherein said driving arm (11) is slidably connected to the guiding member (9) at a fixed position in relation to the door leaf (1).
Regarding claim 3, the driving arm (11) comprises a track (10) to receive the guiding member (9) in Hamacher.
Regarding claim 5, rotation of the driving arm (11) causes longitudinal displacement of guiding member (9) relative to the driven end (i.e. the guiding member 9 moves along arm 11) in Hamacher.
Regarding claim 10, the door operating system is shown in Hamacher in figures 1 and 2 with a door operator (13) being fixedly attached (indirectly) to a door frame (5), a door leaf (1) being pivotally connected to said door frame (5), and a door driving mechanism according claim 1 connecting the door operator (13) to said door leaf (1).
Regarding claim 11, the driven end (end connected to shaft 12) of the driving arm (11) is arranged at a first distance from the pivot axis (2) of the door leaf (1), the guiding member (9) is arranged at a second distance from the pivot axis (2) of the door leaf (1), and wherein the second distance is greater than the first distance in Hamacher.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamacher.
Regarding claim 6, Hamacher is silent as to any standards met by the operator, however, examiner takes Official Notice that BS EN 1154 was a known standard for door closers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher with the standard of BS EN 1154 because known standards provided known information to users about the features of the door (safety, number of test cycles, category of use, etc…) and as such would improve the marketability of the door driving mechanism by providing additional information and features of the standard.
Regarding claim 12, Hamacher is silent as to the specific size of the first and second distances.  Although Hamacher does not disclose specific distance, it would have been obvious to one of ordinary skill in the art to size the distances to be useful- i.e. too small a distance would result in the driven end being too close to the pivot and the guiding means too close to the driven end to easily rotate the door as there would not be enough room for the arm to operate and too large a distance would similarly make it difficult to rotate the door, i.e. the arm and guide would be too close to the center to move a side pivot door. It would have been obvious to one of ordinary skill to select or at least try the distances claimed as there are a finite number of ranges such distances can usefully be made in.
Regarding claim 7-9, as best understood, the reduction at various angles is based on the spacing of the pivot axis, driven end, and guiding member locations and the driven end (end connected to shaft 12) of the driving arm (11) is arranged at a first distance from the pivot axis (2) of the door leaf (1), the guiding member (9) is arranged at a second distance from the pivot axis (2) of the door leaf (1), and wherein the second distance is greater than the first distance in Hamacher.  It is unclear from the disclosure how precise the spacing needs to be but if the spacing needs to be that of claim 12 then as detailed above with claim 12 it would have been obvious to one of ordinary skill to select or at least try the distances claimed as there are a finite number of ranges such distances can usefully be made in.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamacher in view of US patent 5088152 to Downey (hereinafter Downey).
Regarding claim 2, the guiding member (9) protrudes from the door leaf (1), however, the door driving mechanism is located on the lower end of the door leaf (1) in Hamacher.  An upper driving mechanism is shown in Downey in figures 1-5 where driving arm (5) and guide (11) are located at the upper end of the door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher with the upper door driving mechanism location of Downey because both upper and lower drive locations were known in the art as evidenced above, and one of ordinary skill in the art could have substituted one known arrangement or location for another, using known methods with no change in their respective functions (i.e. the function of the drive). Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
	Regarding claim 4, the track (10) doesn’t have shoulders in Hamacher.  A track with shoulders is shown in Downey in figures 1-5 where track (11) has shoulders (unnumbered shown in figure 3) for preventing vertical displacement of a member (14) sliding in the track (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher with the track shoulders of Downey because tracks with shoulders provided the known benefit of better guiding the sliding movement of the member in the track by limiting the degrees of freedom of the member and thereby providing smoother sliding.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak